Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 12/31/2020.

	Priority Date: CON [#14/586,932]-[12/30/2014]>[PAT 10,885,510]
Claim Status:
Pending claims: 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas grouping include: 
(a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for facilitating payments using wearable device.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of 
	detecting, …running on a … of a user, that a wearable … is communicatively coupled with the … via a short range wireless communication protocol, 
	determining, for the wearable …, a subset of account activities available on a user account associated with a user of the …, wherein the subset of account activities are determined based on a risk level of the account activities; 
	in response to the detecting, establishing a session that links the wearable … with the … to enable the wearable … to access functionalities associated with the user account based on the one or more authentication credentials received from the …, 
	receiving, a command at the wearable … a request to perform a first electronic transaction corresponding to one of the functionalities associated with the user account; 
	determining a confidence level for the command on the wearable …; processing the first electronic transaction using the user account based on the one or more authentication credentials received from the …; and 
	in response to processing the first electronic transaction, transmitting a notification indicating the processing of the first electronic transaction to the wearable ….  


The claimed method/system/machine simply describes series of steps for facilitating payments using wearable device.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, devices, memory and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, devices, memory and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 8, and 15.  
Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. The dependent claims 2-7, 9-14 and 16-20 are directed towards generating a notification indicating that the session is expiring within a predetermined period of time; and pushing the notification to the wearable device; a voice command,  wherein the command for the first electronic transaction occurs within before an expiration time of the session, wherein the subset of account activities include voice command functionalities, wherein the operations further comprise: receiving a biometric input from the computing device, and wherein the biometric input extends the expiration time of the session.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Double Patenting

 35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in the public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the right to exclude granted by a patent.  In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re White, 405 F.2d 904, 160 USPQ 644 (CCPA 1969); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,510. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite means or steps that are substantially the same and that would have been obvious to one of ordinary skill in the art.

Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.   
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) would overcome an actual or provisional rejection on a non-statutory double patenting ground provided the conflicting patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as anticipated by Zhou et al (US 2013/0146659 A1).
	Ref claim 1, Zhou discloses a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 	
	detecting, via a software application running on a computing device of a user, that a wearable device is communicatively coupled with the computing device via a short range wireless communication protocol (para [0022],  fig. 1; via Bluetooth ...[0025], fig. 2; via the WPD device 200 configured to download, install, and run applications, receive, and send text, video, multimedia data... [0034]; via a Bluetooth module, a Wi-Fi module and other types of networks…;),
	determining, for the wearable device, a subset of account activities available on a user account associated with a user of the computing device, wherein the subset of account activities are determined based on a risk level of the account activities (para [0068-69], fig. 5; via payment 500 using a payment card…receiving account, amount to be paid...To pay the invoice 502…the WPD receives payment data associated with the payment card…[0070]; via the payment request 506/sent via the network 110 to the financial organization 180/may process the payment request 506 and perform the payment or deny it…the report inform the user/payment succeeded or denied [implied risk level of account activities…]…); 
	in response to the detecting, establishing a session that links the wearable device with the computing device to enable the wearable device to access functionalities associated with the user account based on the one or more authentication credentials received from the computing [device] (para [0022], fig. 1; via an environment 100 within which the wearable personal digital [WPD] device 200 and methods facilitating mobile device payment using WPD device 200... [0023-25], fig. 1; via mobile phone 160, a checkout scanner, or another WPD device 170...payment data, personal data [implied authentication credentials]  ...[0043-44]: via the WPD device 2000 may sense biometric parameters...access to the WPD device [200] after authentication allow a user to communicate/link the WPD device [with other devices for exchange, store, manage or synchronize data] when matches of the stored biometric information; ...);
	receiving, a command at the wearable device, a request to perform a first electronic transaction corresponding to one of the functionalities associated with the user account (para [0028]; via the user may give a command to generate and display a barcode encoding payment data to make payment in a retail shopping environment ...the WPD device 200 to generate a payment barcode to purchase the products enabling self-checkout by scanning product barcodes);
	determining a confidence level for the command on the wearable device; processing the first electronic transaction using the user account based on the one or more authentication credentials received from the computing device (para [022], 1; via an environment 100, and methods facilitating mobile device payment using WPD device 200... [0023-25], fig. 2; via another WPD device 170... payment data [account credential], personal data... [0028]; via the WPD device 200 to generate a payment barcode to purchase the products enabling self-checkout by scanning product barcodes...[0037]; via the WPD device 200 is secured on a wrist, an arm of the user…[0043]; via the WPD device 200 may sense biometric parameters using sensors, such as blood pressure, pulse, heart rate etc... [0044]; via Biometric authorization performed by biometric sensors matching approved fingerprints stored in the memory [obviously authentication credentials from automatic sensors with the WPD device 200 auto sense biometric parameters without user input); and 
	in response to processing the first electronic transaction, transmitting a notification indicating the processing of the first electronic transaction to the wearable device (para [0022], fig. 1; via an environment 100 within which the wearable personal digital [WPD] device 200 and methods facilitating mobile device payment... [0047]; via the WPD device includes a GPS module to track geographical location ...and an alert unit configured to alert the user about events by vibration /or sound and notify the user for incoming messages and /or data for transaction).
	Ref claim 2, Zhou discloses the system of claim 1, wherein the operations further comprise: generating a notification indicating that the session is expiring within a predetermined period of time; and pushing the notification to the wearable device (para [0047]; via the WPD device includes a GPS module to track geographical location ...and an alert unit configured to alert the user about events by vibration /or sound and notify the user for incoming messages and /or data for transaction…).  
	Ref claims 3-4, Zhou discloses the system of claim 1, wherein the command received includes a voice command, wherein the command for the first electronic transaction occurs within before an expiration time of the session (para [0026]; via the timepiece module… to provide time data … [0052]; via the WPD device 200 comprise a microphone sense voice data, a voice command, a voice message…user may give voice commands to the WPD device 200 …). 
	Ref claim 5, Zhou discloses the system of claim 1, wherein the subset of account activities include voice command functionalities (para [0052]; via the WPD device 200 comprise a microphone sense voice data, a voice command, a voice message…user may give voice commands to the WPD device 200 …).

Ref claim 6, Zhou discloses the system of claim 4, wherein the operations further comprise: receiving a biometric input from the computing device, wherein the biometric input extends the expiration time of the session (para [0057-58], fig. 4; via the WPD device adopted to monitor health and activity 300/biometric parameters of the user and produce an alarm or notify the user/exceed predetermined limit [implied time of session]…).  
	Ref claim 7, Zhou discloses the system of claim 1, wherein the user account is a payment account for transaction processing (para [0060]; via the data include payment data associated with the user… a payment account of the user…the user may make a payment [for transaction]…).  
	Claim 8 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim 9 is rejected as per the reasons set forth in claim 2
	Claim 10 is rejected as per the reasons set forth in claim 3
	Claim 11 is rejected as per the reasons set forth in claim 4
	Claim 12 is rejected as per the reasons set forth in claim 5
	Claim 13 is rejected as per the reasons set forth in claim 6	
	Claim 15 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Claim 16 is rejected as per the reasons set forth in claim 2
	Claim 17 is rejected as per the reasons set forth in claim 3
	Claim 18 is rejected as per the reasons set forth in claim 4
	Claim 19 is rejected as per the reasons set forth in claim 5
	Claim 20 is rejected as per the reasons set forth in claim 6

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
 Narayanaswami (US 7,477,890 B1)discloses Demand Pull-multichannel Asynchronous Data and Application
Tran (US 2014/0308930 A1) discloses Timey Glanceable Information on a Wearable Device.
Tran et al (US 2015/0068069 A1) discloses Personally powered appliance.
FERNIE et al (WO 2010/034125 A1) discloses Hand Hygiene Compliance System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698